DETAILED ACTION
This action is responsive to application filed on September 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 04, 2020 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Specification  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because is 173 words in length.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [0026] line 5, “data may comprises” should read “data may comprise”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US Patent Application Publication No. US 20180101753 A1), in view of Dwan (US Patent Application Publication No. US 20140282901 A1).

Regarding claim 1, Dua teaches a system for sharing image information, which has a data processing device, comprising a non-transitory computer-readable storage medium storing computer program modules executable on the data processing device comprising: a network connection module for connecting to the data processing device via the network; (See Dua [0027] “The image server 101 may include a processor, a memory and network communication capabilities. In some implementations, the image server 101 is a hardware server. The image server 101 is communicatively coupled to the network 105 via signal line 102...the image server 101 sends and receives data to and from one or more of the user devices 115 a-115 n [i.e. at least a data processing device] and the third-party server 120 via the network 105.”)

a processor module for receiving a first image-associated data or an instruction from the data processing device by the network connection module and processing the first image-associated data according to the instruction to generate a second image- associated data; (See Dua [0027] “The image server 101 may include an image application 103” See also Dua [0033] “the image application 103 a may generate an index for the user based on the images” See also Dua [0040] “The computing device 200 may be an image server 101 or a user device 115 [i.e. data processing device].” See also Dua [0049] “the image application 103 includes an image processing module 202, an indexing module 204, a search module 206, an image assistant 208, and a user interface module 210.” See also Dua [0050, 0078]“the image processing module 202 may be a set of instructions executable by the processor 235 [i.e. processor module] to process images. In some implementations, the image processing module 202 may be stored in the memory 237 of the computing device 200...The search module 206 may receive search queries and perform actions based on the search queries. In some implementations, the search module 206 may be a set of instructions executable by the processor 235 [i.e. processor module] to receive the search queries and perform actions.” See also Dua [0051] “the image processing module 202 receives images associated with the user. The image processing module 202 may determine one or more labels [Thus, multiple image-associated data (e.g. first image-associated data)] for an image where the one or more labels may include metadata, primary annotations, or secondary annotations” See also Dua [0063-0064] “the image processing module 202 associates a label (i.e., metadata, a primary annotation, or a secondary annotation) with a boundary of an entity in an image [Thus, image-associated data]...responsive to the search module 206 receiving an indication that the entity was selected, the search module 206 identifies the corresponding label, and retrieves information [Thus, receiving image-associated data] about the selected entity based on the corresponding label.” See also Dua [0054-0055] “ The image processing module 202 checks whether user consent (e.g., user permission) has been obtained to apply an image recognition algorithm to an image to identify people in the image and add information about the people (name, identifier, characteristics, etc.) as primary annotations associated with the image...The characteristic may include, for example, sunny, foggy, snowing, or raining...the image processing module 202 may generate a primary annotation by converting metadata to the primary annotation based on inferences. For example, the metadata may include the capture date as “12/25/2014.” [e.g. first image-associated data] The image processing module 202 may convert the capture date to “Christmas.” [Thus, generate a second image-associated data]...For example, metadata may be automatically converted into standard primary annotations that include a date of capture, a time of capture, latitude and/or longitude coordinates at which an image was captured, an altitude at which the image was captured, etc.”)

an account management module for defining an access right of a user on the network connection module via the network to the system for sharing image information and for managing account information of the user in the processor module, wherein the user inputs the instruction limited by the defined access right to process the first image-associated data and the second image-associated data according to the user's access rights; and (See Dua [0063] “the image processing module 202 associates a label (i.e., metadata, a primary annotation, or a secondary annotation) with a boundary of an entity in an image. The image processing module 202 may associate the boundary with information about the entity such that, responsive to receiving a selection [i.e. input] within the boundary of the entity, the user interface module 210 provides the user with information about the entity [Thus, to process the image-associated data]. The selection [i.e. user input instruction] may include a tap, a double tap within the boundary, a long press within the boundary, a predetermined level of pressure for a press within the boundary, drawing a circle around the entity, hovering over the entity with a mouse, etc.” See also Dua [0054] “The image processing module 202 checks whether user consent (e.g., user permission [i.e. access right]) has been obtained to apply an image recognition algorithm to an image to identify people in the image and add information about the people (name, identifier, characteristics, etc.) [i.e. image-associated data] as primary annotations associated with the image. [Thus, according to user's access rights]”)

	Dua does not explicitly disclose an account management module for defining an access right of a user on the network connection module via the network to the system for sharing image information and for managing account information of the user in the processor module.

However, Dwan discloses  an account management module for defining an access right of a user on the network connection module via the network to the system for sharing image information and for managing account information of the user in the processor module. (See Dwan [0034-0035] “ Content management system 100 may allow a user with an authenticated account to store content, as well as perform management tasks, such as...share content [i.e. image information] with other accounts. Various embodiments of content management system 100 may have elements, including, but not limited to, content management interface module 104, account management module 120, synchronization module 122, collections module 124, sharing module 126, file system abstraction 128, data store 118, and organization module 140... The account management module 120 of the content management service may provide the functionality for authenticating use of an account by a user and/or a client electronic device 102 with username/password, device identifiers, and/or any other authentication method [Thus, for managing account information of the user]. Account information 130 can be maintained in data store 118 for accounts.  Account information may include...content sharing data... An amount of content management may be reserved, allotted, allocated, stored, and/or may be accessed with an authenticated account. The account may be used to access files 110 within data store 118 for the account and/or files 110 made accessible to the account that are shared from another account... Content items (e.g., files 110) can be stored in data store 118. Data store 118 can be a storage device, multiple storage devices, or a server. Alternatively, data store 118 can be cloud storage provider or network storage accessible via one or more communications networks. [Thus, an account management module for defining an access right of a user on the network connection module via the network to the system for sharing image information and for managing account information of the user]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua to incorporate the teachings of Dwan of an account management module for defining an access right of a user on the network connection module via the network to the system for sharing image information and for managing account information of the user in the processor module.  

One would be motivated to do so to allow higher security controls making content accessible to other accounts.

	Dua further in view of Dwan additionally disclose a database for storing the first image-associated data. (See Dua [0027, 0029] “The image server 101 may include an image application 103 a and a database 199...The database 199 may store one or more indexes for each user, images associated with users” See also Dua [0073] “The indexing module 204 may generate an index that is a graph where the images represent nodes in the index and the edges are based on the one or more labels [i.e. image-associated data] associated with the corresponding images. [Thus, storing image-associated data]”)

Regarding claim 2, Dua further in view of Dwan, [hereinafter Dua-Dwan] teaches all limitations and motivations of claim 1, wherein the instruction comprises a format-converting instruction and the processor module converts the first image-associated data to the corresponding second image-associated data according to the format-converting instruction. (See Dua [0055] “the image processing module 202 may generate a primary annotation by converting metadata to the primary annotation based on inferences [i.e. format-converting instruction]. For example, the metadata may include the capture date as “12/25/2014.” [e.g. first image-associated data] The image processing module 202 may convert the capture date to “Christmas.” [Thus, converts the  first image-associated data to the corresponding second image-associated data]...For example, metadata may be automatically converted into standard primary annotations that include a date of capture, a time of capture, latitude and/or longitude coordinates at which an image was captured, an altitude at which the image was captured, etc.”)

Regarding claim 3, Dua-Dwan teaches all limitations and motivations of claim 1, wherein the first image-associated data comprises a corresponding image setting information, and the database further stores the image setting information. (See Dua [0072] “ the indexing module 204 generates an index from images that are associated with one or more labels where the labels include metadata”  See also Dua [0052] “ Exemplary metadata may include, but are not limited to, data generated by a user device 115, such as exchangeable image file format (EXIF) data [i.e. image setting information], and metadata provided by a user. The metadata generated by a user device may include location coordinates, altitude, direction, as an image size, an image type (joint photographic experts group (JPEG), tagged image file format (TIFF), graphics interchange format (GIF), bitmap (BMP), portable network graphics (PNG), etc.), a color depth, an image resolution, an identity of the creator of the image, a date and time (e.g., a timestamp that reflects the time the image was captured), etc.” See Dua [0027, 0029] “The image server 101 may include an image application 103 a and a database 199...The database 199 may store one or more indexes for each user, images associated with users” See also Dua [0073] “The indexing module 204 may generate an index that is a graph where the images represent nodes in the index and the edges are based on the one or more labels associated with the corresponding images. [Thus, storing the image setting  information]”)

	Regarding claim 4, Dua-Dwan teaches all limitations and motivations of claim 1, wherein the first image-associated data or the second image-associated data comprises a corresponding geographic information or time information; (See Dua [0052] “ Exemplary metadata may include, but are not limited to, data generated by a user device 115, such as exchangeable image file format (EXIF) data...include... date and time (e.g., a timestamp that reflects the time the image was captured)” See also Dua [0055] “the image processing module 202 may generate a primary annotation by converting metadata to the primary annotation based on inferences. For example, the metadata may include the capture date as “12/25/2014.” [e.g. first image-associated data] The image processing module 202 may convert the capture date to “Christmas.” [Thus, generate a second image-associated data]...For example, metadata may be automatically converted into standard primary annotations that include a date of capture, a time of capture [i.e.  time information], latitude and/or longitude coordinates [i.e.  geographic information] at which an image was captured, an altitude at which the image was captured, etc.”)

	Regarding claim 6, Dua-Dwan teaches all limitations and motivations of claim 4, wherein the processor module is further for generating a corresponding itinerary information according to the geographic information; and the data processing device is for downloading the geographic information and the corresponding itinerary information by the network connection module via the network. (See Dua Fig. 1, [0037] “As long as a user consents to the use of such data, the third-party server 120 may provide the image application 103 [Thus, downloading by the network connection module via the network] with profile information or profile images of a user that the image application 103 may use to identify a person in an image with a corresponding social network profile... For example, the third-party server 120 may include...an itinerary from a user identified in an image” See Dua [0065] “ The additional information may take many forms. Turning to FIG. 3A, a graphic representation 300 of a user interface operable to provide additional information about entities in an image is illustrated...The user may select his friend's face. The user interface module 210 may, upon user consent, provide the user with his friend's social media feed or a portion of the social media feed that corresponds to the trip to the Taj Mahal, a snapshot of his friend's itinerary [Thus, generating a corresponding itinerary information] while traveling through India [Thus, according to the geographic information] on this trip with this portion of the trip highlighted in the visualization, etc.”)

	Regarding claim 7, Dua-Dwan teaches all of the elements of claim 3 in system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 7.

	Regarding claim 8, Dua-Dwan teaches all limitations and motivations of claim 6, wherein the instruction further comprises a searching instruction; (See Dua [0078] “The search module 206 may receive search queries and perform actions based on the search queries. In some implementations, the search module 206 may be a set of instructions executable by the processor 235 to receive the search queries and perform actions. [Thus, the instruction further comprises a searching instruction]”)

the processor module searches the database to find out the corresponding first image-associated data from the database according to the searching instruction. (See Dua [0072] “the indexing module 204 generates an index from images that are associated with one or more labels where the labels include metadata, one or more primary annotations, and one or more secondary annotations.” See also Dua [0029] “The database 199 may store one or more indexes for each user, images associated with users, and training data used to create or refine the indexes. The database 199 may also store social network data associated with users 125, information received from the third-party server 120, contact information, etc.” See also Dua [0023] “The index may be used in a variety of ways including providing search results [Thus, searches the database] to a user that match user-generated search terms” See also Dua [0085] “The search module 206 may query the third-party server 120 to determine that “Christmas day” corresponds to the date December 25 and query [Thus, according to the searching instruction] the index [Thus, searches the database to find out the corresponding first image-associated data] for images that were captured on Dec. 25, 2014.”)

	Regarding claim 9, Dua-Dwan teaches all limitations and motivations of claim 8, wherein the searching instruction comprises setting up a tag for the first image-associated data, the second image-associated data; (See Dua [0052] “Metadata provided by a user may include the tagging of entities (people, objects, places, etc.).” See also Dua [0054-0055] “ The image processing module 202 checks whether user consent (e.g., user permission) has been obtained to apply an image recognition algorithm [i.e. instruction] to an image to identify people in the image [Thus, searching] and add information about the people (name, identifier, characteristics, etc.) as primary annotations associated with the image...The characteristic may include, for example, sunny, foggy, snowing, or raining...the image processing module 202 may generate a primary annotation [i.e. tag] by converting metadata to the primary annotation based on inferences. For example, the metadata may include the capture date as “12/25/2014.” [e.g. first image-associated data] The image processing module 202 may convert the capture date to “Christmas. [e.g. second image-associated data]”[Thus, setting up a tag for the first image-associated data, the second image-associated data]”)

the processor module further searches the database to find out the corresponding first image-associated data from the database according to the tag. (See Dua [0072] “the indexing module 204 generates an index from images that are associated with one or more labels where the labels include metadata, one or more primary annotations, and one or more secondary annotations. [i.e. tags]” See also Dua [0029] “The database 199 may store one or more indexes for each user, images associated with users, and training data used to create or refine the indexes. The database 199 may also store social network data associated with users 125, information received from the third-party server 120, contact information, etc.” See also Dua [0023] “The index may be used in a variety of ways including providing search results [Thus, searches the database] to a user that match user-generated search terms” See also Dua [0085] “The search module 206 may query the third-party server 120 to determine that “Christmas day” [i.e. tag] corresponds to the date December 25 and query [Thus, according to the searching instruction] the index [Thus, searches the database to find out the corresponding first image-associated data] for images that were captured on Dec. 25, 2014.”)
	
Regarding claim 10, Dua-Dwan teaches all limitations and motivations of claim 9, wherein the second image-associated data comprises a text and an image. (See Dua [0019] “ For each of the images, one or more labels may be determined. The one or more labels may be based on at least one of metadata, a primary annotation, and a secondary annotation.” See also Dua [0053, 0055] “the image processing module 202 may add a label to the image based on recognized text [Thus, a label is part of an image]...The image processing module 202 may perform image recognition to determine a characteristic associated with the image... the image processing module 202 may generate a primary annotation by converting metadata to the primary annotation [i.e. label] based on inferences. For example, the metadata may include the capture date as “12/25/2014.” The image processing module 202 may convert the capture date to “Christmas. [i.e. second image-associated data]” [Thus, the second image-associated data comprises a text and an image])

	Regarding claim 12, Dua-Dwan teaches all limitations and motivations of claim 1, wherein the instruction comprises an editing instruction; the processor module is for editing the first image-associated data into the second image-associated data corresponding to the editing instruction according to the editing instruction. (See Dua [0055] “the image processing module 202 may generate a primary annotation by converting [Thus, editing] metadata to the primary annotation based on inferences [i.e. editing instruction]. For example, the metadata may include the capture date as “12/25/2014.” [e.g. first image-associated data] The image processing module 202 may convert the capture date to “Christmas.” [Thus, editing the first image-associated data into the second image-associated data corresponding]...For example, metadata may be automatically converted into standard primary annotations that include a date of capture, a time of capture, latitude and/or longitude coordinates at which an image was captured, an altitude at which the image was captured, etc.”)

	Regarding claim 13, Dua-Dwan teaches all limitations and motivations of claim 1, further comprising a search module, wherein the searching module sends a searching instruction according to a predetermined image and the first image-associated data to an external server to run a data search. (See Dua [0078] “The search module 206 may receive search queries and perform actions based on the search queries. In some implementations, the search module 206 may be a set of instructions executable by the processor 235 to receive the search queries and perform actions.” See also Dua [0085] “The search module 206 may query the third-party server 120 [Thus, sends a searching instruction to an external server to run a data search] to determine that “Christmas day” corresponds to the date December 25 and query the index for images [e.g.  predetermined image] that were captured on Dec. 25, 2014 [e.g. first image-associated data]”)

	Regarding claim 14, Dua-Dwan teaches all limitations and motivations of claim 1, wherein the instruction is inputted in the data processing device by the network connection module via the network; 
the data processing device is for downloading and storing the first image-associated data. (See Dua [0027] “the image server 101 sends and receives data to and from one or more of the user devices 115 a-115 n [i.e.  data processing devices] and the third-party server 120 via the network 105. The image server 101 may include an image application 103 a and a database 199.” See also Dua [0029] “The database 199 may store one or more indexes for each user, images associated with users, and training data used to create or refine the indexes. The database 199 may also store social network data associated with users 125, information received [Thus, downloaded and storing] from the third-party server 120” See also Dua [0054] “The image processing module 202 may, upon user consent, receive additional information for identifying people in the image [Thus, image-associated data] from a third-party server 120.”)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dua-Dwan, in view of Rothschild (US Patent Application Publication No. US 20120246184 A1).

Regarding claim 5, Dua-Dwan teaches all limitations and motivations of claim 4, wherein the processor module is further for creating a hyperlink to a predetermined webpage corresponding to the geographic information. 

Dua-Dwan discloses the use of web pages to access the image application 103 using a browser (See Dua [0034] “A user 125 a may access the image application 103 via a web pages using a browser or via other software on the user device 115 a.”)

Dua-Dwan does not explicitly disclose wherein the processor module is further for creating a hyperlink to a predetermined webpage corresponding to the geographic information.

However, Rothschild discloses wherein the processor module is further for creating a hyperlink to a predetermined webpage corresponding to the geographic information. (See Rothschild [0027] “ The server 22 stores metadata 24 and additional information materials associated with the image.” See also  See also Rothschild [0042, 0045] “A list of information materials associated with the image may also be displayed. These information materials may include audio files, video files, text files, URLs and hyperlinks [Thus, creating a hyperlink to a predetermined webpage] to other related information, encoded symbology, GPS location information [Thus, corresponding to the geographic information], higher definitions of the image, and different sizes of the image. Note that one or more of these related information may be played, activated, or displayed automatically or upon selection by the user...The metadata may also include a URL that links to a website. A browser may navigate to the website pointed to by the URL.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua-Dwan to incorporate the teachings of Rothschild associating metadata and additional content including URLs and hyperlinks to GPS location information with the image. 

One would be motivated to do so to easily access the metadata/additional content  through a browser which is more compatible across platforms that traditional installed software.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dua-Dwan, in view of Gopalakrishnan (US Patent Application Publication No. US 20060218191 A1).

Regarding claim 11, Dua-Dwan teaches all  limitations and motivations of claim 1, wherein the instruction further comprises a user group management instruction, wherein the account management module defines a corresponding user group access rights for the user according to the user group management instruction; and (See Dwan [0035-0036] “The user interface offered on client electronic device 102 may be used to create an account for a user and authenticate a user to use an account using account management module 120...An account can be used to store content... from one or more client devices 102 authorized on the account. The content can also include folders of various types with different behaviors [i.e. instructions], or other mechanisms of grouping content items together [i.e. group management instruction]...An account can also include group folders [i.e. user group] that are linked with and available to multiple user accounts [Thus, defines a corresponding user group access rights])

However, Gopalakrishnan discloses this limitation in more detail. (See Gopalakrishnan [0062-0064] “Some embodiments may also provide support for the creation and management of groups of users [i.e. group management instruction] of the system...Some embodiments may also include authentication, authorization, and accounting (AAA) functionality [e.g. account management module]. Such embodiments may require users to authenticate themselves to the system to use its features. Further, the system may authorize various access controls for multimedia documents [i.e. images] composed and stored in the system. Users or operators of the system can restrict read, write, delete, or modification access rights to the documents authored by the users for other users of the system. This enables the sharing of documents among users of the system in a controlled fashion.” See also Gopalakrishnan [0217-219] “ Authentication, Authorization and Accounting (AAA) features may also be provided in various embodiments. Users of system 100 may restrict access to documents and associated information services based on access privileges specified by them...Another feature of system 100 is support for user groups. User groups enable sharing of documents among groups. User groups also enable efficient specification of AAA attributes for documents for a group of users [Thus, defines a corresponding user group access rights for the user]. User groups may be nested in overlapping hierarchies. User groups may be created automatically by system 100 (i.e., through analysis of available documents and their usage) or manually by the operators of system 100.”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua-Dwan to incorporate the teachings of Gopalakrishnan creating and managing user groups. 

One would be motivated to do so to enables easy sharing of documents [i.e. images] and other information among groups of users [Gopalakrishnan 0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161